Citation Nr: 0513548	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 through January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO).  That decision found that new and material 
evidence had not been presented to reopen a claim for 
entitlement to service connection for schizophrenia.

The claim was remanded in November 2003 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The September 1997 rating decision that found that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to schizophrenia was not appealed 
following notice of denial to the veteran.

3.  The evidence received since the September 1997 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for 
entitlement to service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The RO decision of September 1997, which found that new 
and material evidence had not been presented to reopen a 
claim for entitlement to service connection for 
schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302 (2004).

2.  Evidence received since the September 1997 decision is 
not new and material, and the claim for entitlement to 
service connection for schizophrenia is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The final rule implementing the VCAA was codified at 
38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In this regard, as the veteran's 
claim to reopen his previously denied claim was filed prior 
to August 29, 2001, the previous regulations apply in this 
instance.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
March 2004, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met in order 
for evidence to be considered new and material and to 
establish service connection.  The basic elements for 
establishing such have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.

The Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  The Court noted that the doctrine of harmless 
error is to be used only when a mistake of the administrative 
body is one that clearly had no bearing on the procedure used 
or the substance of decision reached.  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in March 2004 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

A September 1975 private hospital report stated that the 
veteran was admitted with a diagnosis of paranoid 
schizophrenia, chronic, uncontrolled.

Service medical records indicate that the veteran reported he 
had never been treated for a mental condition on his report 
of medical history completed in conjunction with his May 1978 
entrance examination.  He was referred for a psychiatric 
evaluation in October 1978 due to his inability to follow 
instructions and stick with assignments.  The veteran 
reported that he was hospitalized at a psychiatric hospital 
in 1974 and that he participated in out-patient psychiatric 
treatment until about 1 1/2 years prior to enlistment.  The 
veteran also reported receiving psychotropic medications 
while hospitalized.  The veteran was hospitalized in October 
1978.  It was noted that the veteran had denied any 
psychiatric problems at enlistment.  An October 1978 Medical 
Board report noted that the veteran was admitted to the 
hospital in October 1978 with a diagnosis of schizophrenia, 
chronic undifferentiated type.  The Medical Board noted that 
the veteran's condition existed prior to service.  The report 
also stated that the disability had not progressed "at a 
rate greater than is usual for such disorders and, therefore, 
is considered neither incurred in nor to have been aggravated 
by a period of active duty."

An October 1982 letter from the veteran's private 
psychiatrist stated that he had treated the veteran around 
1975 and 1976, but had not seen him since May 1976.  He 
stated that the veteran was diagnosed with a definite 
schizophrenic illness.  He also noted that, at that time, the 
veteran had some drug problems, which may have contributed to 
some of his schizophrenia.

A March 1983 Board decision denied service connection for 
schizophrenia on the basis that such disorder pre-existed 
service and there was no objective medical evidence that the 
veteran's schizophrenia increased during service on a chronic 
basis.

VA treatment notes from December 1978 through December 1993 
reflect continued treatment for schizophrenia.  Treatment 
records do not contain comments or findings relating the 
veteran's schizophrenia to service, or documenting that such 
disorder increased in severity during service.

An August 1994 rating decision found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for schizophrenia.

A September 1997 letter from the veteran's VA psychiatrist 
indicated that the veteran had been treated at that VA 
Medical Center for several years.  The psychiatrist stated 
that the veteran was treated during service with medications 
that are commonly used to treat schizophrenia.  He also noted 
that the veteran was discharged on medical grounds.  He 
concluded that the veteran should be considered for service-
connected disability.

A September 1997 rating decision found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for schizophrenia.  The 
decision noted that while the veteran's psychiatrist referred 
to treatment during service, he did not refer to the 
veteran's history of psychiatric treatment prior to service.

The veteran filed to reopen his claim for entitlement to 
service connection for schizophrenia in August 2000.  He 
stated that his disorder had gotten worse during service.

An October 2000 rating decision found that new and material 
evidence had not been presented to reopen a claim for 
entitlement to service connection for schizophrenia.

VA treatment notes from December 1994 through November 2004 
documented continued treatment for schizophrenia.  Such 
treatment records do not contain any comments regarding the 
etiology of such disorder, nor are there any informed 
comments or observations regarding what impact, if any, the 
veteran's service experience may have had upon his 
psychiatric disability.  In addition, the VA treatment 
records do not document any opinions, findings or statements 
indicating that the veteran's schizophrenia was aggravated by 
his period of active service.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for a neurosis, if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§ 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in September 
1997.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for schizophrenia in 
September 1997, and because the veteran did not file a timely 
appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 
20.302 (2003), the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the veteran's claim 
regarding these issues may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d at 1383.  The VA 
must review all of the evidence submitted since the last 
disallowance, in this case the RO's September 1997 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence submitted with the initial claim included the 
veteran's service medical records, private treatment records 
from September 1975, and an October 1983 letter from the 
veteran's private psychiatrist.  Evidence submitted prior to 
the August 1994 rating decision includes VA treatment notes 
from December 1978 through December 1993.  Evidence submitted 
prior to the September 1997 rating decision consisted of a 
September 1997 letter from the veteran's VA psychiatrist.  
Finally, evidence submitted with the current claim includes 
VA treatment records dated from December 1994 through 
November 2004.

The March 1983 Board decision denied the initial claim for 
service connection for schizophrenia because evidence of 
record showed the veteran's condition pre-existed service and 
there was no objective medical evidence indicating that the 
veteran's disorder had increased beyond the natural 
progression of the disorder as a result of his period of 
active service.  The Board notes that VA treatment notes 
submitted with the current claim reflect continued treatment 
for schizophrenia.  However, such records do not offer any 
comments regarding the issue of whether the veteran's period 
of active service aggravated his pre-existing psychiatrist 
disorder, or otherwise change or alter evidentiary tenets 
established by prior final decisions in this case, most 
recently in the September 1997 rating action.  Accordingly, 
the evidence submitted with the current claim does not 
further the veteran's prospect of prevailing in his claim, 
nor enhance his chances of establishing such a claim when 
considered in context with the other evidence of record.  
Accordingly, the Board finds that new and material evidence 
has not been submitted and the veteran's claim for service 
connection for schizophrenia is not reopened.


ORDER

New and material evidence has not been submitted and the 
claim for entitlement to service connection for schizophrenia 
is not reopened.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


